Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Q2 2009 Earnings Conference Call Details NOTICE OF CONFERENCE CALL: Tuesday, August 11 (at) 10:00 a.m. ET JAG - TSX/NYSE CONCORD, NH, July 27 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE, JAG.NT: TSX) will release its Q2 2009 financial and operating results after the market close on August 10, 2009. The Company will hold a conference call the following morning, August 11 at 10:00 a.m. ET, to discuss the results. << From North America: 800-218-5691 International: 213-416-2192 Replay: From North America: 800-675-9924 International: 213-416-2185 Replay ID: 81109 Webcast: www.jaguarmining.com. >> About Jaguar Jaguar is one of the fastest growing gold producers in Brazil with operations in a prolific greenstone belt in the state of Minas Gerais. Jaguar is actively exploring and developing additional mineral resources at its 93,000-acre land base in Minas Gerais and on an additional 182,000 acres in the state of Ceara in the Northeast of Brazil through a joint venture. The Company has no gold hedges in place thereby providing the leverage to gold prices directly to its investors. Additional information is available on the Company's website at www.jaguarmining.com. %CIK: 0001333849 /For further information: Investors and analysts: Bob Zwerneman, Vice
